Citation Nr: 0330193	
Decision Date: 11/04/03    Archive Date: 11/13/03

DOCKET NO.  96-31 904A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a throat disorder.

3.  Entitlement to service connection for a right heel 
disorder.

4.  Entitlement to service connection for a skin condition.

5.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
elevated liver function tests.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from October 1968 to October 
1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from various rating determinations of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In a February 1993 rating determination, the RO denied 
service connection for hypertension and a right heel 
condition.  In March 1993, the veteran filed a notice of 
disagreement with the denial of service connection for 
hypertension and a right heel condition.

In an October 1995 rating determination, the RO denied 
numerous claims of service connection and claims for 
increased evaluations.  These denials included entitlement to 
service connection for a chronic throat disorder separate and 
distinct from sleep apnea, hypertension, a liver disorder, 
and acne, and the assignment of a separate and compensable 
evaluation for a lumbosacral disability.  

In October 1995, the RO issued a statement of the case on the 
issues of entitlement to service connection for hypertension 
and right heel condition.  

In January 1996, the veteran filed a notice of disagreement 
as to the October 1995 rating determination.  

In March 1996, the RO issued a statement of the case on the 
issues of entitlement to service connection for a chronic 
throat disorder separate and distinct from service-connected 
postoperative sleep apnea; entitlement to service connection 
for acne; and entitlement to a compensable and separate 
evaluation for service-connected traumatic arthritis of the 
lumbosacral spine.  The RO also listed the issue of service 
connection for elevated liver tests as whether new and 
material evidence had been submitted to reopen the claim of 
entitlement to service connection for elevated liver function 
tests, noting that the veteran had been previously denied 
service connection.  

In August 1996, the veteran filed a substantive appeal with 
regard to the issues of entitlement to service connection for 
a chronic throat disorder separate and distinct from sleep 
apnea, a right heel condition, hypertension, acne, whether 
new and material evidence had been submitted to reopen the 
claim of entitlement to service connection for elevated liver 
function tests, and entitlement to a separate and compensable 
evaluation for traumatic arthritis of the lumbar spine.

In an April 1997 rating determination, the RO denied the 
claims of service connection for residuals of sunburn, 
increased sensitivity to the sun, cysts (other than residuals 
of cyst behind the left ear and cyst of the upper back which 
were service-connected), and a stress related disorder. 

In October 1997, the veteran, through his representative, 
filed a notice of disagreement with the issues addressed in 
the April 1997 rating determination.  

In a November 1998 rating determination, the RO granted 
service connection for acne with facial scarring and assigned 
a 10 percent disability evaluation.  The RO also assigned a 
separate 20 percent disability evaluation for traumatic 
arthritis and degenerative disc disease, lumbosacral spine.  
The RO also denied service connection for hepatitis, and 
hypertension as secondary to sleep apnea.  It also found that 
denial of service connection for plantar fasciitis of the 
right foot was not clearly and unmistakably erroneous.  

The RO's granting of service connection for acne in it's 
November 1998 rating determination constitutes the grant of 
the full benefit sought on appeal on this issue and this 
issue is no longer before the Board.  

In November 1998, the RO issued a statement of the case on 
the issues of entitlement to service connection for residuals 
of sunburn, increased sensitivity to the sun, cysts, and a 
stress related disorder.  

In December 1998, the veteran filed a substantive appeal on 
the issues of entitlement to service connection for residuals 
of sunburn, sensitivity to sun exposure, and a stress related 
disorder.  The veteran also filed a notice of disagreement, 
on a Form 9, on the issues of hepatitis, plantar fasciitis of 
the right foot, and hypertension as secondary to sleep apnea, 
which had been addressed in the November 1998 rating 
determination.  

In May 1999, the veteran withdrew his claim for an increased 
evaluation for his lumbosacral disorder.  As such, this issue 
is also no longer before the Board.  See 38 C.F.R. § 20.204.

In August 2001, the RO issued a statement of the case as to 
the issues of entitlement to service connection for Hepatitis 
A and whether the denial of service connection for plantar 
fasciitis was clear and unmistakable.  To date, these issues 
have not been properly appealed and are not before the Board.  

In August 2001, the RO granted service connection for PTSD 
(claimed as a stress related disorder) and assigned a 30 
percent disability evaluation.  In March 2002, the veteran 
expressed disagreement with the assignment of a 30 percent 
evaluation for PTSD.  The veteran indicated that he desired a 
rating of at least 50 percent.  

In a July 2003 rating determination, the RO increased the 
veteran's disability evaluation for his PTSD from 30 to 70 
percent.  The RO noted that the veteran had requested a 
minimum of 50 percent.  Thus it found that the veteran's 
claim had been fully satisfied.  Thus, the Board will not 
address this issue on appeal.  




REMAND

The Board notes that with regard to the issues currently on 
appeal, the RO informed the veteran of the provisions of the 
VCAA in a May 2003 letter.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  

As to the issue of entitlement to service connection for a 
skin condition, to include sunburn and increased sensitivity 
to light, the Board notes that the veteran was treated for 
sunburn on at least one occasion inservice.  He has indicated 
that he has darkened skin and increased sensitivity to light 
as a result of the inservice sunburn.  The Board is of the 
opinion that the veteran should be afforded a VA examination 
to determine if he currently has any skin disorder resulting 
from his inservice sunburn.  

The Board further notes that with regard to the issue of 
service connection for a throat disorder separate and 
distinct from sleep apnea, the veteran was afforded a VA 
examination in December 1995, at which time he was found to 
have numerous throat problems relating to surgery performed 
in June 1991.  The Board is unsure if this procedure was 
performed as a result of the veteran's service-connected 
sleep apnea.  If so, the veteran may be entitled to service 
connection for other throat disorders.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied.

2.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and etiology of any skin disorder 
resulting from inservice sunburn 
residuals.  The claims folder should be 
made available to the examiner for 
review.  The examiner is requested to 
render an opinion as to whether it is at 
least as likely as not that the veteran 
has any current skin disorders that are 
related to his inservice sunburn.  

3.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and etiology of any current throat 
disorder.  The claims folder should be 
made available to the examiner for 
review.  The examiner is requested to 
render an opinion as to whether it is at 
least as likely as not that the veteran 
has any current throat disorders either 
related to his period of service or to 
his service-connected sleep apnea, 
including residuals from a surgery 
performed in 1991.  

4.  Pursuant to 38 C.F.R. § 3.655 (2002), 
when a claimant fails to report for an 
examination scheduled in conjunction with 
an original compensation claim, the claim 
shall be rated based on the evidence of 
record.  When the claimant pursuing an 
original, reopened or claim for an 
increase without good cause fails to 
report for examination, the claim will be 
denied.  This Remand serves as notice of 
the regulation.

If upon completion of the above development, the claims 
remain denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2001) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



